EXHIBIT 10.61

Board Compensations*

2006










  

Title

 

**Restricted
CBAI shares

 

Term

Matthew Schissler:

     

Chairman

     

54,054 for 2006

     

July 1, 2005- July, 1 2008

       

Joseph Vicente

 

Director

 

54,054 for 2006

 

January 1, 2006 – Dec 31,  2008

       

Stephen Weir

 

Director

 

54,054 for 2006

 

January 1, 2006 – Dec 31,  2008

       

Gayl Rogers-Chrysler

 

Director

 

54,054 for 2006

 

Aug 1, 2005- Aug 1 2008

       

Timothy McGrath

 

Director

 

54,054 for 2006

 

March 1, 2006 – March 1, 2009




____________

*

Via Board Resolution, discussed and voted upon on January 26, 2006

**

2006 Annual total based on the closing stock price on January 25, 2006 divided
by $10,000.




Shares issued as compensation for one year of service in 2007 and 2008 will be
based on the closing stock price of the last business day of 2006 and 2007,
respectively, divided by $10,000.



